 


110 HRES 1384 EH: Providing for consideration of the bill (H.R. 6599) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2009, and for other purposes.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1384 
In the House of Representatives, U. S., 
 
July 31, 2008 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6599) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 6599) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2009, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. Notwithstanding clause 11 of rule XVIII, no amendment to the bill shall be in order except those printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII in a daily issue dated July 30, 2008, or earlier and except pro forma amendments for the purpose of debate. Each amendment so printed may be offered only by the Member who caused it to be printed or his designee and shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
2.During consideration in the House of H.R. 6599 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker.  
 
Lorraine C. Miller,Clerk. 
